Citation Nr: 1013021	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision by the RO 
which denied, in part, service connection for PTSD.  In 
February 2006, a hearing was held at the RO before a member 
of the Board.  The Board remanded the appeal for additional 
development in March 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As noted above, the Veteran testified at a hearing at the RO 
before a member of the Board in February 2006.  However, the 
Board member who conducted that hearing is no longer 
employed by VA.  By letter dated in February 2010, the 
Veteran was so advised, and promptly replied that he wished 
to be rescheduled for another Travel Board hearing.  

In light of these circumstances, this case is REMANDED to 
the RO for the following:  

The Veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

